     Case 5:13-cv-03199-JTM-KGS Document 238 Filed 10/08/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


KENNETH COUNCE,

                    Plaintiff,

v.
                                                           Case No. 13-3199-JTM-KGS
RYAN M. WOLTING, et al.,

                    Defendants.


                           MEMORANDUM AND ORDER


      The court granted summary judgment against plaintiff Kenneth Counce’s 42

U.S.C. § 1983 claims of excessive force and deliberate indifference to medical needs on

March 2, 2018. (Dkt. 251). The court determined granted the defendants’ summary

judgment motions, and found, based in part upon its review of dash cameral video,

that no reasonable jury could find that defendant Wolting used excessive force during

Counce’s arrest. The Tenth Circuit affirmed the decision on January 9, 2019. (Dkt. 227).

      Since that time, Counce has submitted a series of letters to the Clerk of the Court.

On December 20, 2019, the court found that to such extent a letter might be deemed a

Motion for Relief under Federal Rule of Civil Procedure 5(c) or 60(b), the request was

untimely. The court found that defendant’s letter was “not been filed within a

reasonable time, particularly in light of the fact that Counce pursued a direct appeal

of this court’s decision to the Tenth Circuit Court of Appeals, which affirmed this

court’s grant of summary judgment.” (Dkt. 230, at 2).



                                           -1-
     Case 5:13-cv-03199-JTM-KGS Document 238 Filed 10/08/20 Page 2 of 2




       Since then Counce has submitted three further letters to the court. These

reference television news reports produced following the death of George Floyd in

Minnesota. None of these communications present newly-discovered, admissible

evidence relevant to Counce’s particular claims against these particular defendants. Nor

do the communications show how evidence of a similar nature, with reasonable

diligence, could not have been presented in 2018. To the contrary, Counce simply again

offers his interpretation of the dash camera videos, an interpretation previously rejected

by this court and the Tenth Circuit.

       The court adopts and incorporates its Order of December 20, 2019 and, to the

extent such communications might be deemed a request for relief, denies such request.

(Dkt. 235-37). Future communications of a similar nature will be summarily denied by

reference to this Order.



                                                       s/ J. Thomas Marten
                                                       J. THOMAS MARTEN, JUDGE




                                           -2-
